Citation Nr: 0111760	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  95-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance, or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the veteran a special 
monthly pension based upon the need for regular aid and 
attendance of another person, or by reason of being 
housebound.

The veteran appealed the decision to the Board which remanded 
the case to the RO in December 1997 and December 1998 for 
further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran has a permanent and total disability 
evaluation for pension purposes.

2.  The veteran is a patient in a nursing home because of 
mental incapacity.


CONCLUSION OF LAW

The veteran meets criteria for entitlement to a special 
monthly pension based upon need for regular aid and 
attendance of another person.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
pension benefits based upon the need for regular aid and 
attendance of another person or because he is housebound.  He 
asserts that he lives in a "nursing/personal care home" and 
that he needs assistance for various disabilities, especially 
mental illness.

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521 (West 1991).  A veteran whose disability 
exceeds basic pension eligibility requirements also may be 
entitled to enhanced pension benefits depending upon the 
severity of disability.  Id.

Special monthly pension payments are available to a veteran 
who needs regular aid and attendance.  The term "need for 
regular aid and attendance" contemplates helplessness or 
near helplessness demonstrated by blindness or near-
blindness, or by nursing home institutionalization because of 
mental or physical incapacity, or by confinement to bed, or 
by incapacity to perform certain personal functions listed by 
regulation (listed incapacities).  38 C.F.R. § 3.351(b) 
(2000).  The listed incapacities include inabilities to dress 
or undress without assistance, to maintain ordinary 
cleanliness and presentability, to adjust a prosthetic or 
orthopedic appliance, to eat without assistance, to protect 
oneself from daily environmental hazards and to attend to the 
wants of nature.  38 C.F.R. § 3.352(a) (2000).  A pensioned 
veteran not otherwise entitled to aid and attendance must 
demonstrate at least one of the listed incapacities which VA 
considers in light of the totality of the veteran's 
condition.  See Turco v. Brown, 9 Vet. App. 222, 224-25 
(1996).

Enhanced benefits also are available to a permanently and 
totally disabled veteran who has at least a 60 percent 
additional disability or who is permanently housebound.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.351.  The term 
"permanently housebound" contemplates reasonably certain 
lifetime confinement to a dwelling and its immediate 
premises, or to a ward or clinical area.  38 C.F.R. 
§ 3.351(d).

In March 1989 the RO found the veteran eligible for 
nonservice-connected pension benefits solely because of his 
70 percent disability rating for paranoid schizophrenia with 
depression and passive/aggressive personality.  Careful 
review of the claims file in this case discloses that 
determination of this veteran's eligibility for enhanced 
pension benefits turns on correct characterization of his 
current residential status.  Specifically, the veteran will 
meet aid and assistance criteria provided evidence shows that 
he "[i]s a patient in a nursing home because of mental. . . 
incapacity."  See 38 C.F.R. § 3.353(c)(2).

It is unclear from the record whether the veteran is a 
patient in a nursing home.  In April 1994 the veteran 
provided a letter to the RO stating that he had moved to what 
he described as a "personal care home."  In a September 
1994 telephone conversation a representative of this facility 
informed the RO that it was Medicaid-approved and that since 
April 1994 the veteran had been a "patient" receiving 
"Personal care," the third of four care levels consisting 
of "Skilled nursing," "Intermediate," and "Other."  
Similar contact in January 1995 reconfirmed the veteran's 
care level but did not describe the nature of personal care.  
A November 1994 letter from the facility administrator 
confirmed that the veteran had mental and vision 
disabilities.  In an August 1995 written statement the 
veteran averred that he had voluntarily moved into "a 
nursing/personal care home" because he needed assistance 
with his mental and physical disabilities.  The RO received a 
call from what it identified as the "nursing home" in April 
1997, advising that the veteran would not be able to attend a 
hearing he had requested "due to transportation and other 
medical problems."  VA physicians who examined the veteran 
in June 1999 and January 2000 observed that he had lived "in 
some sort of nursing home" for the past seven years, that he 
was able to come and go as he pleased and that the home 
operator was the veteran's "guardian . . . who monitor[s] 
his personal affairs and provide[s] him a group home 
placement and supervision."

It also is unclear from the record whether the veteran lives 
at the home because of his mental incapacity.  The 
administrator of the facility in which the veteran lives 
declined to respond to an RO request for an opinion as to 
whether the veteran was placed in the home because of his 
mental disability.  (The facility also declined to respond to 
other RO requests to help factual development of this 
matter.)  Aside from the veteran's own statements, there is 
no direct evidence that he lived at the home because of his 
mental disability.  There is, however, ample evidence that 
the veteran has a severe mental disability.  A representative 
from a health care provider familiar with the veteran noted 
in a September 1987 letter that before the veteran moved into 
his current home he was evicted from two prior residences for 
making trouble.  The letter further states that due to the 
veteran's inability to take his medication as prescribed and 
his failure to keep appointments for treatment his prognosis 
was poor.  The letter notes that in the past 14 years the 
veteran had been hospitalized 14 times for mental disorders.

VA psychiatrists who examined the veteran in January and 
March 2000 diagnosed paranoid schizophrenia and an emotional 
disorder, characterized as "chronic, progressive and 
deteriorating" and "requiring high doses of antipsychotic 
and antidepressive medications" and "long-term follow-up."  
An examination report describes the veteran as stable with 
symptoms well controlled by medication and assigns a Global 
Assessment of Functioning (GAF) score of 40.  This score is 
consistent with major mental impairment.  See American 
Psychiatric Association:  Diagnostic and Statistical Manual 
for Mental Disorders (Fourth Ed. 1994), adopted by the VA at 
38 C.F.R. §§ 4.125 and 4.126.  There is no indication that 
the veteran has failed to take his medication as prescribed 
or has been hospitalized for a mental disorder since he moved 
into his current residential setting.

The record includes no direct, conclusive evidence 
establishing that the veteran is a patient in nursing home 
because of his mental disorder.  Neither is there direct, 
conclusive evidence to the contrary.  The Board acknowledges 
VA physicians' express findings in June 1999 and March 2000 
that the veteran did not require aid and assistance because 
of mental or physical disability.  However, those findings do 
not necessarily preclude eligibility for enhanced pension 
benefits in this case because indirect evidence suggests at 
least reasonable doubt as to the nature and cause of 
veteran's current residential status.  The Board must resolve 
that doubt in the veteran's favor.  See 38 U.S.C.A. 
§ 5107(b); Massey v. Brown, 7 Vet. App. 204, 206- 207 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the 
Board finds that because the record arguably is sufficient to 
identify the veteran as a 'patient in a nursing home because 
of mental incapacity' in the most inclusive use of those 

terms, the veteran is entitled to enhanced pension benefits 
on those grounds.  See 38 C.F.R. § 3.353(c)(2).


ORDER

A special monthly pension based upon need for regular aid and 
attendance of another person is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

